IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STEVEN F. D'AMICO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5606

KELSEY THARP,

      Appellee.


_____________________________/

Opinion filed August 22, 2017.

An appeal from the Circuit Court for Hamilton County.
Andrew J. Decker, III, Judge.

Steven F. D'Amico, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Elizabeth M. van den Berg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, RAY, and JAY, JJ., CONCUR.